DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicants Arguments and Remarks filed on 02/07/2022.
Claims 1-24 are pending and presented for examination.

Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over John D. Simon et al. (Biochemistry, 2001, 40, 13353-13360) in view of Jin-Kyu Lee et al. (Biomacromolecules, 2013, 14, 3491-3497) and Weslyn Ward et al. (Photochemistry and Photobiology, 2008, 84, 700-705).
Simon discloses the macroscopic morphology of Sepia eumelanin using physical techniques. Matrix-assisted laser desorption ionization time-of-flight mass spectrometry (MALDI-TOFMS) and X-ray diffraction measurements of eumelanin have led to the proposal that eumelanin is highly cross-linked planar oligomeric structure containing ~4-5 indolequinone-like monomers and believed to be an aggregate of these pia-stacked, cross-linked planar structures (abstract and page 13354).  Eumelanin is the more ubiquitous melanin pigment and is a biopolymer produced enzymatically from tyrosine via formation of 5,6-dihydroxyindole (DHI) and 5,6-dihydroxyindole-2-carboxylic acid (DHICA). Spectroscopic studies show a range of oxidation states present in eumelanin (quinone semiquinone, hydroquinone). In absence of metal and at low Cu ion concentrations, structural components consisting of sheets of thickness of `12-13 A (page 13357). The central importance of II-stacking in the assembly of eumelanin is confirmed by the fact that the morphology of the filaments can be changed under normal scanning conditions. Simon discloses that tapping mode AFM height images of amorphous aggregates (Figure 3) shows a narrow region carved out and the particle in the center of the image was disassembled. By scanning the surface at a rate faster than the tip can respond to height changes (page 13358).  Additional disclosure includes that taken along with recent X-ray scattering and mass spectrometry experiments, the AFM data provides strong supporting evidence that eumelanin is comprised of small oligomeric units and that the structural morphology observed in imaging experiments reflects aggregation of these oligomeric molecules.
NOTE: With respect to melanin oligomers further comprising pyrrole-2,3- dicarboxylic acid (PDCA), as evidenced by Ward, PDCA and PTCA are common marker naturally occurring acids in eumelanins quantified from oxidative degradation studies.
Simon fails to disclose preparation of melanin oligomers comprises poly(ethylene glycol) (PEG) and complexed with a paramagnetic metal ion.
Jin-Kyu Lee discloses synthesis of highly water-soluble, melanin-like nanoparticles (MeINPs) and Fe3+ -MeINPs as contrast agents for MRI (abstract). In one embodiment discloses preparation of surface modified Fe3+ and poly(ethylene glycol) units of MelNPs. Lee discloses that MeINPs complexed with paramagnetic Fe3+ ions show much higher relaxivity values than existing MRI T1 contrast agents based on gadolinium (Gd) or manganese (Mn).  Water-soluble MelNPs were prepared conventionally by dissolving dopamine hydrochloride in deionized water.  Under vigorous stirring 1N NaOH solution was added and allowing for reaction for 5 hrs. at 50oC and MelNPs were retrieved by centrifugation and washed with deionized water several times (page 3492).  Additional disclosure includes that the biomimetic approach using MeINPs functionalized with paramagnetic Fe3+ ions and surface-modified with biocompatible poly(ethylene glycol) units, could provide new insight into how melanin-based bioresponsive and therapeutic imaging probes integrate with their various biological functions.  
It would have been obvious to one of ordinary skill in the art at the time of invention was to incorporate poly(ethylene glycol) (PEG) and complexed with a paramagnetic metal ion into Simon’s MelNPs. The person of ordinary skill in the art would have motivated to make those modifications because Jin-Kyu Lee teaches that using MelNPs functionalized with paramagnetic Fe3+ ions and surface-modified with biocompatible poly(ethylene glycol) units, would provide new insight into how melanin-based bioresponsive and therapeutic imaging probes integrate with their various biological functions (abstract) and reasonably would have expected success because Fe3+ MelNPs as contrast agents provide not only a new platform with promising applications in diagnostic radiology and nanoprobe imaging but also an insight into the development of highly efficient and biocompatible melanin- based T1 MRI contrast agents.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618